Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 28, 2020

                                     No. 04-20-00199-CR

                                     Rosalinda OLALDE,
                                          Appellants

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR2152
                       The Honorable Jennifer Pena, Judge Presiding


                                        ORDER

      Appellant’s motion to permit a late-filed brief is granted.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court